DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered.
The amendment has cured the basis of 35 U.S.C 112 rejection in Final Office Action mailed on 7/22/2022. Therefore, the 35 U.S.C 112 rejection in Final Office Action mailed on 7/22/2022 is hereby withdrawn.

generating animations based on the plurality of images, wherein each of the animations sequentially displays a same area in each of the plurality of images; ... in response to the identifying of the user input, playing, via the electronic device, the one animation in the same area of the first image while a remaining area excluding the same area remains still as the first image” are not disclosed or suggested by the combination of the claims of U.S. Patent No. 10/713,835 and Nikula. The arguments have been fully considered and are persuasive. Therefore, double patenting rejection has been withdrawn.

Regarding to claim 1 and claim 10, the applicant argues that the proposed combination of Kim, Gibbons, and Nikula fails to disclose or suggest at least “generating animations based on the plurality of images, wherein each of the animations sequentially displays a same area in each of the plurality of images; ... in response to the identifying of the user input, playing, via the electronic device, the one of the animations in the same area of the first image while a remaining area excluding the same area remains still as the first image,” as recited in claim 1 and similarly recited in claim 10. The arguments have been fully considered. The argument according “wherein each of the animations sequentially displays a same area in each of the plurality of images” is persuasive. Therefore, the 35 U.S.C 103 rejection has been withdrawn. However, upon further consideration, new grounds of rejection are made in newly applied art. The argument according “generating animations based on the plurality of images” and “in response to the identifying of the user input, playing, via the electronic device, the one of the animations in the same area of the first image while a remaining area excluding the same area 
Kim discloses “generating animations based on the plurality of images”. For example, in Fig. 11 and paragraphs [0174-0175], Kim teaches first animation; Kim further teaches that the capture image 20 gradually enters the predetermined area to finally disappear from the display unit 151; Kim further more teaches day and time are another simulation as illustrated in Fig. 11. In paragraph [0189], Kim teaches the controller 180 produces an animation effect that the capture image 20 is absorbed into the first mirror image M1. In paragraph [0190], Kim teaches to highlight the capture image 20 and, at the same time, to generate an alarm sound for signaling movement of the capture image 20. In Figs. 17-21 and paragraphs [0198-0207], Kim teaches generating animations of the first graphical object G1, the graphical object G2, and the graphical object G3.
Kim further discloses “in response to the identifying of the user input”. For example, in paragraph [0083], Kim teaches the user input unit 130 generates input data in response to user manipulation of an associated input device or devices. In paragraph [0100], Kim teaches the alarm 153 outputs a signal for announcing an occurrence of a particular event associated with the mobile terminal 100; Kim further teaches typical events include a call signal reception, a message reception, a key signal input and touch input. In Fig. 4A and paragraph [0122], Kim teaches detecting a capture command and capture the screen of the electronic device 100. In Fig. 13B and paragraph [0183], Kim teaches applying an animation command for sharing the capture image M1' with the external electronic device 10c_1 to the capture image M1'.

Nikula discloses “in response to the identifying of the user input, playing, via the electronic device the one of the animations in the same area of the first image while a remaining area excluding the same area remains still as the first image”. For example, in Fig. 2A and paragraph [0027], Nikula teaches a video or camera viewfinder. In paragraphs [0028-0029], Nikula teaches detecting 302 an input. In paragraph [0030], Nikula teaches detecting subsequent movement of the input object. In paragraph [0031], Nikula teaches causing production 310 of an animation 214 on top of the image, the animation being related to the determined coordinates; Nikula further teaches the animation is based on the detected properties of the input. In paragraph [0039], Nikula teaches the user of the device touches the chimney 404 of the house 402 in the image with a finger 408. In paragraph [0043], Nikula teaches the subsequent movement of the object. In Fig. 4A-4E and paragraph [0045], Nikula 
New cited art Du discloses “generating animations based on the plurality of images”.  For example, in paragraph [0016], Du teaches avatars are animated based on facial feature parameters determined from facial features tracked in video of a user. In Fig. 2 and paragraph [0020], Du teaches animating an avatar based on avatar image series 200 and 210; Du further teaches the device only tracks facial features relating to the mouth and eyes.

	Claims 2-4, 7-8, 11-13, and 16-17 are not allowable due to the newly applied art and similar reasons as discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Fig. 11A and paragraph [0201], the specification describes “may generate an animation image using the first image 1010 and the second image 1020”. In Fig. 13A and paragraph [0210], the specification describes “examples of generating and playing animation images according to one or more exemplary embodiments”. In paragraph [0212], the specification describes “generating an animation image using the first image 1010 and the second image 1020.” However, However, the specification does not describe “generating animations based on the plurality of images”, in particularly, generating animations. Therefore, the claim limitation “generating animations based on the plurality of images” is new matter.
Claims 2-4, and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim 1. Claims 11-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph due to dependency of claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-13, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US2014/0002389) in view of Gibbons (US2015/0355826), in view of Nikula (US 20110316859 A1), and further in view of Du (US 20140218371 A1).
Regarding to claim 1 (Currently Amended), Kim discloses a method of playing an animation in an electronic device ([0008]: provide an electronic device and a method of controlling the same to easily identify a capture request device, a capture image and a device that stores the capture image; Fig. 3; [0069-0070]: a mobile terminal; Fig. 4A; [0117]: a method of controlling an electronic device; Fig. 4B; [0123]: a predetermined animation effect may be displayed on the screens of the electronic device 100), the method comprising:
 storing a plurality of images which are sequentially captured or are at least part of a video file in the electronic device ([0010]: capture a screen displayed on the display unit; store the capture image in the memory; [0080]: the camera 121 processes image frames of video; the video is obtained and sequentially captured by an image sensor in a video telephony mode; Fig. 3; [0082-0083]: the microphone 122 receives an external audio signal while the mobile terminal 100 is in a particular mode; [0137-0138]: store captures images; [0159]: store the capture image in the memory 160; Fig. 13B; [0183]: a plurality of areas as illustrated in Fig. 13B; Figs. 17-
generating animations based on the plurality of images (Fig. 11; [0174-0175]: first animation; the capture image 20 gradually enters the predetermined area to finally disappear from the display unit 151; day and time are another simulation as illustrated in Fig. 11; [0189]: the controller 180 produce an animation effect that the capture image 20 is absorbed into the first mirror image M1; [0190]: highlight the capture image 20 and, at the same time, generate an alarm sound for signaling movement of the capture image 20; Figs. 17-21; [0198-0207]: the first graphical object G1, the graphical object G2, and the graphical object G3); 
displaying, via the electronic device, a first image which is one of the plurality of images stored in the electronic device ([0015]: display multiple graphical objects corresponding to the external electronic devices; Fig. 3; [0099-0100]:  the audio output module 152 may output audio data stored in the memory; Fig. 21; [0205-0207]:  when the screen of the electronic device 100 is captured, the controller 180 displays the graphical object G3 identifying the electronic device 100); 
identifying, via the electronic device, a user input to play one of the animations while the first image is displayed ([0091]: detect and identify a user touch action, i.e. a user input; [0097]: detect and identify a proximity touch pattern; [0094-0100]: an audio signal, a call signal receiving sound, a message reception, a key signal input and a touch input; [0098]: the controller 180 performs various operation controls according to various input signals; Fig. 4A; [0122]: detect an capture command and capture the screen of the electronic device 100; Fig. 11; [0174-0175]: first animation; the capture image 20 gradually enters the predetermined area 
 in response to the identifying of the user input ([0083]: the user input unit 130 generates input data in response to user manipulation of an associated input device or devices; [0100]: the alarm 153 outputs a signal for announcing an occurrence of a particular event associated with the mobile terminal 100; typical events include a call signal reception, a message reception, a key signal input and touch input; Fig. 4A; [0122]: detect an capture command and capture the screen of the electronic device 100; Fig. 13B; [0183]: apply an animation command for sharing the capture image M1' with the external electronic device 10c_1 to the capture image M1'), 
Kim fails to explicitly disclose:
each image among the plurality of images capturing a same plurality of objects; 
wherein each of the animations sequentially displays a same area in each of the plurality of images;
playing, via the electronic device, the one of the animations in the same area of the first image while a remaining area excluding the same area remains still as the first image.
In same filed of endeavor, Gibbons teaches:
in response to the identifying of the user input ([0071]:  interaction service 322, in communication with multiple consoles via the Internet or other network, provides the interactive service; [0072]: Enabling User Interactions with Video Segments), playing, via the electronic device, the animation (Figs.1A and 1B; [0022-0023]: a boxing game that the user is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim to include in response to the identifying of the user input, playing, via the electronic device, the animation as taught by Gibbons. The motivation for doing so would have been to enable user interactions with a video segment, which would provide for an enhanced user experience, which is beneficial to the user; to enable user interactions with video segments; to animate the player avatar  as taught by Gibbons in paragraphs [0002-0003], [0015], and [0022-0023].
Kim in view of Gibbons fails to explicitly disclose:
each image among the plurality of images capturing a same plurality of objects; 
wherein each of the animations sequentially displays a same area in each of the plurality of images;
playing, via the electronic device, the one of the animations in the same area of the first image while a remaining area excluding the same area remains still as the first image.
In same field of endeavor, Nikula teaches:
storing a plurality of images which are sequentially captured or are at least part of a video file in the electronic device ([0024]: store captured images or photos in memory and display images on the display 112);
capturing a same plurality of objects ([0003]: display images captured with the camera; Fig. 1; [0015]: cameras, video cameras, video recorders; [0024]: capture images or photos; Fig. 2; [0027]: the image shows a sad looking face 204; the image is also a live image, e.g. a video or camera viewfinder; video includes multiple images of a face; [0057]: the display is a viewfinder of a camera);
in response to the identifying of the user input, playing, via the electronic device the one of the animations in the same area of the first image while a remaining area excluding the same area  remains still as the first image (Fig. 2A; [0027]: a video or camera viewfinder; [0028-0029]: detect 302 an input; [0030]: detect 306 subsequent movement 212 of the input object; [0031]: cause production 310 of an animation 214 on top of the image, the animation being related to the determined coordinates;  the animation is based on the detected properties of the input; [0039]: the user of the device touches the chimney 404 of the house 402 in the image with a finger 408; [0043]: the subsequent movement of the object; Fig. 4A-4E; [0045]: produce 514 smoke animation 418 on top of the image on the basis of the direction; Fig. 4A-4E; [0047-0048]: the selected animation is smoke; Figs. 4A-4E; [0045-0046]: the detected direction is upwards and the device is configured to produce 514 and display smoke animation 418 on top of the image on the basis of the direction; the roof and wall of the building are still as illustrated in Fig. 4D).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gibbons to include storing a plurality of images which are sequentially captured or are at least part of a video file in the electronic device; each image among the plurality of images capturing a same plurality of objects; in  the user input, playing, via the electronic device the one of the animations in the same area of the first image while a remaining area excluding the same area  remains still as the first image as taught by Nikula. The motivation for doing so would have been to produce an animation with the image; to receive input from a user's touch and to send this information to the processor; to detect an input object; to store images received with the transceiver 106 in memory and display received images on the display 112 as taught by Nikula in paragraphs [0004], [0021], and [0024].
Kim in view of Gibbons and Nikula fails to explicitly disclose:
wherein each of the animations sequentially displays a same area in each of the plurality of images.
	In same field of endeavor, Du teaches:
each image among the plurality of images capturing a same plurality of objects (Fig. 1; [0033]: generates video of the user 110 with camera 190 and tracks the user's facial features, i.e. mouth and eyes; Fig. 1; [0033]: animate a user's game avatar based on a user's facial movements captured by a depth camera; Fig. 7; [0038]: an avatar image is selected from an avatar image series used to make the avatar smile, based on facial features parameters determined by video of the user captured by the tablet computer's integrated camera);
generating animations based on the plurality of images ([0016]: avatars are animated based on facial feature parameters determined from facial features tracked in video of a user; Fig. 2; [0020]: animate an avatar based  on avatar image series 200 and 210; the device only tracks facial features relating to the mouth and eyes), wherein each of the animations sequentially displays a same area in each of the plurality of images ([0016]: avatars are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim in view of Gibbons and Nikula to include each image among the plurality of images capturing a same plurality of objects; generating animations based on the plurality of images, wherein each of the animations sequentially displays a same area in each of the plurality of images as taught by Du. The motivation for doing so would have been to allow avatars to be animated in real time based on a user's facial or head movements; to animate avatars based on facial feature parameters determined from facial features tracked in video of a user; to animate an avatar to open and close its mouth by successively displaying adjacent avatar images in the series 200 in increasing order by index value as taught by Du in paragraphs [0011], [0016], and [0022].

Regarding to claim 2 (Currently Amended), Kim in view of Gibbons, Nikula, and Du discloses the method of claim 1, 
Kim in view of Gibbons, Nikula, and Du further discloses comprising segmenting in each of the plurality of images (Gibbons; Fig. 6; [0010-0015]:  a video segment in which hidden 
Kim in view of Gibbons, Nikula, and Du further more discloses comprising segmenting the same area (Nikula; Fig. 2A-2D; [0028-0031]: areas of eyes, mouth, and head; the animation is based on the detected properties of the input; Fig. 4A-4E; [0045]: produce 514 smoke animation 418 on top of the image on the basis of the direction).

Regarding to claim 3 (Currently Amended), Kim in view of Gibbons, Nikula, and Du discloses the method of claim 2, wherein the segmenting comprises: 
obtaining a respective depth map for each of the plurality of images (Gibbons; [0027-0028]: the image includes a depth image and depth map; the depth image includes a 2D pixel area, a depth value such as a length or distance in, for example, centimeters, millimeters of an object in the captured scene from the camera; an RGB camera 28 is used to capture the depth image of a scene); and 
segmenting the object in each of the plurality of images based on the respective depth maps (Gibbons; [0027-0038]: the image includes a depth image; an RGB camera 28 is used to capture the depth image of a scene; other types of depth image sensors can also be used to create a depth map; Fig. 6; [0075-0076]: hidden objects refers to objects that are included in a video segment and have been indicated to be objects that a user watching the video segment is instructed to identify). 
Kim in view of Gibbons, Nikula, and Du further discloses comprising segmenting the same area (Nikula; Fig. 2A-2D; [0028-0031]: areas of eyes, mouth, and head; the animation is 

Regarding to claim 4 (Currently Amended), Kim in view of Gibbons, Nikula, and Du discloses the method of claim 2, wherein the segmenting comprises: 
obtaining respective image information for the plurality of images (Gibbons; [0027-0038]); and 
segmenting the object in each of the plurality of images based on the respective image information (Gibbons; [0027-0038]; Fig. 6; [0073-0079]).
Kim in view of Gibbons and Nikula further discloses comprising segmenting the same area (Nikula; Fig. 2A-2D; [0028-0031]: areas of eyes, mouth, and head; the animation is based on the detected properties of the input; Fig. 4A-4E; [0045]: produce 514 smoke animation 418 on top of the image on the basis of the direction).
 
Regarding to claim 7 (Currently Amended), Kim in view of Gibbons, Nikula, and Du discloses the method of claim 1, wherein the playing the one of the animations (same as rejected in claim 1) comprises:
correcting a hidden area in at least one of the plurality of images if the hidden area occurs in playing the one of the animations based on the object segmented from the plurality of images (Gibbons; Fig. 10; [0097]; 0128]: at step 1012 there is a determination of whether the user correctly identified a hidden object … then the user correctly identified a hidden object); and 
the one of the animations using the object segmented from the plurality of images and the hidden area in the least one of the plurality of images (Gibbons; [0098]: in an embodiment where there is no time limit for finding all of the hidden objects, the video segment may play in a loop until all of the hidden objects are correctly identified, or until a user indicates they would like to exit the viewing of the video segment/playing the hidden object games).
Kim in view of Gibbons, Nikula, and Du further discloses comprising segmenting the same area (Nikula; Fig. 2A-2D; [0028-0031]: areas of eyes, mouth, and head; the animation is based on the detected properties of the input; Fig. 4A-4E; [0045]: produce 514 smoke animation 418 on top of the image on the basis of the direction). 

Regarding to claim 8 (Currently Amended), Kim in view of Gibbons, Nikula, and Du discloses the method of claim 1, further comprising: 
obtaining a sound that was captured with the plurality of images (Kim; Fig. 3; [0069]: a video input unit 120 obtain sound and images; [0082]: the microphone 122 receives an external audio signal while the mobile terminal 100 is in a particular mode, such as a phone call mode, a recording mode and/or a voice recognition mode; [0099-0100]: a call signal receiving sound; the alarm 153 outputs a signal for announcing the event occurrence via vibration as well as a video signal or an audio signal; [0112]: video conferences obtain sound and images); and
outputting the sound while playing the one of the animations (Kim; Fig. 3; Fig. 15; [0188-0192]: the capture image 20 is scaled down to finally disappear from the display unit 151; that is, the controller 180 produces an animation effect that the capture 
Kim in view of Gibbons, Nikula, and Du further discloses obtaining a sound that was captured with the plurality of images (Nikula; Fig. 1; [0015]: video cameras and video recorders obtain sound and images; [0020]: the user interface of the electronic device 100 may comprise a speaker).

Regarding to claim 10 (Currently Amended), Kim discloses an electronic device ([0008]: provide an electronic device and a method of controlling the same to easily identify a capture request device, a capture image and a device that stores the capture image; Fig. 3; [0069-0070]: a mobile terminal; Fig. 4B; [0123]: a predetermined animation effect may be displayed on the screens of the electronic device 100), comprising: 
at least one processor ([0114]: processors, microprocessor); and 
a memory that stores instructions that, when executed by the at least one processor, instruct the at least one processor to ([0104-0105]: the memory 160): 
store, in the memory (the memory 160), a plurality of images which are sequentially captured or are at least part of a video file in the electronic device, each image among the plurality of images including a plurality of objects (Figs. 17- 21, when the capture image 20 may be stored in the electronic device 100 displayed the first graphical object G1 and the graphical object G2 (para. 0198-0207)); 

the rest limitations are similar to claim limitations recited in claim 1. Therefore, same rational used to reject claim 1 is also used to reject rest limitations of claim 10.

Regarding to claim 11 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 2. Therefore, same rational used to reject claim 2 is also used to reject claim 11.

Regarding to claim 12 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 3. Therefore, same rational used to reject claim 3 is also used to reject claim 12.

Regarding to claim 13 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 4. Therefore, same rational used to reject claim 4 is also used to reject claim 13.



Regarding to claim 17 (Currently Amended), the claim limitations are similar to claim limitations recited in claim 8. Therefore, same rational used to reject claim 8 is also used to reject claim 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 5712707365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/HAI TAO SUN/Primary Examiner, Art Unit 2616